UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 15, 2013 YOUR INTERNET DEFENDER INC. (Exact name of registrant as specified in its charter) Nevada 000-53923 30-0687898 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 20 East Sunrise Highway, Suite 202, Valley Stream, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (516) 303-8199 Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrant's Certifying Accountant. (a) Dismissal of Independent Registered Public Accountant On August 15, 2013, the Public Company Accounting Oversight Board ("PCAOB") issued an order which, among other things, revoked the PCAOB registration of Lake & Associates, CPA’s, LLC (“Lake & Associates”), the Company's prior independent registered public accounting firm.As a result of that revocation, the Company can no longer include the audit report and consent of Lake & Associates in its filings and other reports with the Securities and Exchange Commission.In light of the foregoing actions by the PCAOB, the Company deems that Lake & Associates has resigned as the Company’s independent registered public accounting firm. Lake & Associates issued an audit report on the Company’s financial statements as of and for the years ended March 31, 2012 and 2013.The audit report did not contain an adverse opinion or a disclaimer of opinion, nor was either such report qualified or modified as to uncertainty, audit scope, or accounting principles, except that such report raised substantial doubts on our ability to continue as a going concern. During our two most recent fiscal years and the subsequent interim period preceding the resignation of Lake & Associates we had no disagreements with the firm on any matter of accounting principles or practices, financial statement disclosure, or auditing scope of procedure which disagreement if not resolved to the satisfaction of Lake & Associates would have caused it to make reference to the subject matter of the disagreement in connection with its report. We have provided a copy of the above disclosures to Lake & Associates and requested that it provide a letter addressed to the U.S. Securities and Exchange Commission stating whether or not the firm agrees with the above disclosures. (b) New Independent Registered Public Accounting Firm Effective August 19, 2013 the Company’s Board of Directors approved the appointment of Li & Company, PC to serve as its Company’s independent registered public accounting firm to audit its financial statements. The Board of Directors does not have an audit committee.Prior to its engagement as the Company's independent registered public accounting firm, the Company had not consulted Li & Company, PC with respect to the application of accounting principles to specific transactions or the type of audit opinion that might be rendered on the Company's financial statements. The engagement of Li & Company, PC was effective on August 19, 2013. Section 9-Financial Statements and Exhibits. Item 9.01Financial Statements and Exhibits. (d) Exhibits Letter dated August 19, 2013, from Lake & Associates, CPA to the Securities and Exchange Commission 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. YOUR INTERNET DEFENDER INC. Date:August 20, 2013 By: /s/ Lisa Grossman Lisa Grossman, President 3
